                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                                    Case No. 3:19-cr-84-TKW

DEAN MATTHEWS

     Defendant.
_____________________________/

                    ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the magistrate judge’s Report and Recommendation (Doc. 20), to

which there have been no timely objections, and subject to the Court’s consideration

of the Plea Agreement pursuant to Fed. R. Crim. P. 11, Defendant’s plea of guilty to

Count Two of the Indictment is hereby ACCEPTED. All parties shall appear before

the Court for sentencing as directed.

      DONE and ORDERED this 25th day of September, 2019.



                                 T. Kent Wetherell, II
                                T. KENT WETHERELL, II
                                UNITED STATES DISTRICT JUDGE
